IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 98-40224
                           Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,
versus

JAIME MARTINEZ-SEGURA,
                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-97-CR-360-1
                       - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jaime Martinez-Segura appeals his conviction after

conditionally pleading guilty to transporting illegal aliens

within the United States.    He challenges the denial of his motion

to suppress, arguing that the Border Patrol agents lacked

reasonable suspicion to stop his vehicle.      After reviewing the

record and the briefs of the parties, we hold that the agents had

reasonable suspicion, based on a totality of the circumstances,

to stop his vehicle.     See United States v. Garcia, 732 F.2d 1221,

1223-25 (5th Cir. 1984).

     AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.